CHRISTIANSEN, Judge
(concurring in part, concurring in the result in part, and dissenting in part):
4 39 I concur in the lead opinion's analysis in Section I regarding official neglect and misconduct in violation of Utah Code section 10-3-826 and concur in the result as to the conclusion reached in Section III regarding witness tampering in violation of Utah Code section 76-8-508(1). I disagree, however, with the lead opinion's determination in Seetion II that the magistrate correctly dismissed the charge of official misconduct in violation of Utah Code section 76-8-201, which provides that "[al public servant is guilty of a class B misdemeanor if, with an intent to benefit himself or another, he ... knowingly refrains from performing a duty imposed on him by law or clearly inherent in the nature of his office." Utah Code Ann. § 76-8-201 (LexisNexis 2008). The magistrate determined, and the lead opinion agrees, that because Jones did not initially respond as a police officer to his brother's house on a domestic-violence call but rather as Travis's brother, and because no altercation occurred in Jones's presence between *107Travis and Girlfriend, Jones was not acting in his official capacity as a law enforcement officer and was thus not required to perform the duties imposed on law enforcement officers by the Act. See id. § T7-36-2.1(1) ("A law enforcement officer who responds to an allegation of domestic violence shall use all reasonable means to protect the victim and prevent further violence. ..."); id. § T7-36-2.2(2)(a) (providing that an officer responding to a domestic violence call "shall arrest without a warrant or shall issue a citation to any person that the peace officer has probable cause to believe has committed an act of domestic violence"). I respectfully dissent as to Section IL.
' 40 To begin, I agree that the Act "does not impose its duties on all police officers at all times, but rather on police officers who are responding to allegations of domestic violence." See supro 120. I also agree that the circumstances that prompted Jones's visit to Travis and Girlfriend's house on February 15, 2011, even while he was on duty, in uniform, and traveling in his police vehicle, do not alone give rise to a reasonable inference that Jones was responding in a law enforcement capacity to a domestie-violence call, And I agree that Jones's visit to Travis's house was initially "a purely unofficial family matter." See supra 124. However, I disagree with the magistrate's and the lead opinion's conclusion that, onee he arrived at his brother's house and was informed of the situation for which it turns out he had been summoned, Jones did not at that point have a duty to officially respond as a law enforcement officer to Girlfriend's allegation of domestic violence. See id. § 77-86-2.1(1).
' 41 In my view, the lead opinion incorrectly concludes that "nothing occurred during Jones's visit to the house to convert the incident from a purely personal incident into a law enforcement matter." See supra 1 28. Rather, what admittedly started out as a "personal frolic" turned into a situation requiring Jones to respond as a law enforcement officer onee he discovered the situation at Travis and Girlfriend's house. Specifically, Jones arrived at his brother's residence armed with the knowledge of the violent history between Travis and Girlfriend and of Travis's tendency to become violent after consuming aleohol. Upon his arrival, Jones observed that Travis was intoxicated, found Girlfriend in her car talking on the phone, and learned from Girlfriend that "Travis was out of control," had allegedly kicked Girlfriend in the leg,11 and had harmed himself.12 Once he received Girlfriend's statement that Travis had allegedly assaulted her, Jones had a duty as a sworn peace officer "to preserve law and order [and] to detect and deter crime, [and act] within the scope of his authority as a peace officer." Salt Lake City v. Christensen, 2007 UT App 254, ¶ 14, 167 P.3d 496 (citation and internal quotation marks omitted). Jones was therefore obligated to discharge his duties under the Act. See Utah Code Ann. §§ 77-86-2.1, -2.2.
{42 In passing the Act, our legislature has removed some of the discretion a police officer has in responding to allegations of domestic violence and has statutorily mandated certain procedures on the part of those police officers. "[Blecause domestic violence is serious in nature and has a high likelihood of repeated violence, incidents of domestic abuse require the mandatory and immediate attention of law enforcement." State v. Farrow, 919 P.2d 50, 54 (Utah Ct.App.1996) (discussing the policy underlying the legislature's enactment of Utah Code title 77, chapter 36, then called the Spouse Abuse Procedures Act); see also Utah Code Ann. § 77-86-2.2(1) ("'The primary duty of law enforcement officers responding to a domestic violence call is to protect the victim and enforce the law."). Given the mandato*108ry response required by law, once he became aware of Girlfriend's allegation of domestic violence, Jones had a duty to use all reasonable means to protect her and to prevent further violence between Travis and Girlfriend that night. Whether Jones failed to comply with his law enforcement duties as required by the Act, and whether such failure was committed knowingly and with the intent to benefit himself or Travis, see Utah Code Ann. $ 76-8-201, are ultimately questions for the fact-finder. Consequently, I would reverse the magistrate's dismissal of the official misconduct charge and remand for further proceedings. I therefore dissent from the lead opinion on this point.

. A criminal assault is, among other things, "an act, committed with unlawful force or violence, that causes bodily injury to another or creates a substantial risk of bodily injury to another." Utah Code Ann. § 76-5-102(1)(c) (LexisNexis 2012). An allegation of a kick in the leg can therefore constitute an allegation of assault.


. - It is less clear what duty Jones may have had in response to Travis's initial allegation of domestic abuse against Girlfriend, given Travis's later admission that the allegation was false. See supra T5. However, because Girlfriend's allegation was sufficient to trigger Jones's duties under the Act, I express no opinion as to whether Travis's initial allegations would have also triggered those duties.